Title: From George Washington to Brigadier General Charles Scott, 15 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir
            [Fredericksburg] 15 Otbr 1778
          
          The magistrates and select men of Norwalk have entered a complaint against two privates of Capt. Stoddard[’s] company, for violences offered to one of the inhabitants—and for the rescue of Gershom Dorman by Capt. Stoddard, whom a constable had in arrest. you will be pleased to deliver to the civil authority of the State the said Gersham Dorman of Capt. Stoddar[d]s Company and direct Capt. Stoddard himself to this place to explain his conduct in this affair, with such evidences as he may think necessary.
          This letter will be deliver[ed] you by some of the civil officers of Norwalk. I am &c. &c.
        